Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 03/23/2021 has been entered. Claims 1, 5-8, 12-15, and 19-21 are pending. Claims 1, 8, and 15 have been amended. No claim is added. Claims 2-4, 9-11, and 16-18 have been canceled. The 112 rejection is withdrawn.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-8, 12-15, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 20110153595) hereinafter Bernstein in view of BOOTHROYD et al. (US 20180356952) hereinafter BOOTHROYD and further in view of Garrity et al. (US 20160217408) hereinafter Garrity.

However, Bernstein does not explicitly disclose generating a signal representative of the plurality of electronic messages that are associated with the selected portion of the plurality of topics wherein generating the signal comprises: responsive to disabling the reduced topic mode on through the user input on the interface of the device by the user, rendering each of the plurality of electronic messages transacted between the plurality of users in the multiple party communication group within the window of the interface.
However, BOOTHROYD teaches generating a signal representative of the plurality of electronic messages that are associated with the selected portion of the plurality of topics (i.e. an application as a signal to create a new vertical topic thread/stream for "eat". This is shown as a chat action "topic begin". Similarly C creates a new vertical topic thread/stream for "movie" by including a code character with that term, #movie, as a chat action "topic begin", [0039]); wherein generating the signal comprises: responsive to disabling the reduced topic mode on through the user input on the interface of the device by the user, rendering each of the plurality of electronic messages transacted between the plurality of users in the multiple party communication group within the window of the interface (i.e. Fig. 4, displaying all topics and their associated chats if one of the topic is not selected).

One of ordinary skill in the art would have been motivated to utilize BOOTHROYD into Bernstein system in order to increase capability of identifying topics for text communications of Bernstein system. 
However, Bernstein and BOOTHROYD do not explicitly disclose responsive to enabling a reduced topic mode through user input on an interface of a device utilized by a user of the plurality of users in the multiple party communication group, rendering only those of the plurality of electronic messages that are associated with the selected portion of the plurality of topics within a window of the interface displaying the plurality of electronic messages transacted between the plurality of users in the multiple party communication group notwithstanding all of the plurality of electronic messages are received by the device, such that others of the plurality of electronic messages are withheld from display within the window, wherein when the reduced topic mode is enabled, a new topic indicator is displayed within the window of the interface upon detecting that new electronic messages have been received into the multiple party communication group which are associated with a new topic not previously identified prior to enabling the reduced topic mode, and wherein the new topic indicator is inclusive of a message count indicative of a number of the new electronic messages associated with the new topic.

Based on Bernstein in view of Garrity it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a user can navigate through different dimensions associated with events, products, services, topics, etc. 
One of ordinary skill in the art would have been motivated to utilize Garrity into Bernstein system in order to allow users to better analyze and correlate data, Garrity, [0016]).

Regarding claim 5, Bernstein teaches at least one of the selecting of the portion of the plurality of topics and the generating of the signal representative of the plurality of electronic messages that are associated with the selected portion of the plurality of topics is performed based on at least one data source associated with one of the plurality of users (i.e. a list of source elements from which the displayed short text communications originated. Each source element represents a single source by name. Examples of sources include Facebook and Twitter, as well as other social networking and news sources, [0035]).

Regarding claim 6, Bernstein teaches causing a list of at least some of the plurality of topics to be rendered (i.e. a display to present the topics, claim 7).

Regarding claim 7, Bernstein teaches the selected portion of the plurality of topics includes only one of the plurality of topics (i.e. the topic associated with the largest grouping of short text communications is assigned for presentation, [0028]). 

Regarding claims 8, 12-15, and 19-21, the limitations of claims 8, 12-15, and 19-21 are similar to the limitations of claims 1 and 5-7 above. Bernstein further teaches a system (i.e. a system, abstract), a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (i.e. the various implementations of the source code and object and byte codes can be held on a computer-readable storage medium, [0017]). Therefore, the limitations of claims 8, 12-15, and 19-21 are rejected in the analysis of claims 1 and 5-7 above, and the claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
5/26/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447